Opinion by
Montgomery, J.,
At No. 280 July Term, 1961, of the lower court, relator filed a petition for a writ of habeas corpus Avhieh was dismissed on April 7, 1961. Relator appealed to this Court from the order of dismissal but discontinued his appeal on September 22, 1961. Subsequently he presented an identical petition to the court beloAV at *447the same number and term, which was dismissed on October 11, 1961. This appeal followed.
The filing of an identical petition at the same number and term may not be used as a device to accomplish an extension of the time allowed for appealing the April 7, 1961 order. Commonwealth ex rel. Hernandez v. Price, 385 Pa. 44, 122 A. 2d 206. The failure to perfect an appeal within the time allowed by law is a defect in the proceedings of which the Appellate Court must take notice, even on its own motion. Department of Highways v. Pennsylvania Public Utility Commission, 189 Pa. Superior Ct. 111, 149 A. 2d 552. This appeal, having been filed too late, must be quashed.
Appeal quashed.